—Crew III, J. P.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s applications for accidental and performance of duty disability retirement benefits.
An extended recitation of the underlying facts is not necessary to our resolution of this matter. Following a series of injuries petitioner, a firefighter, applied to respondent New York State and Local Police and Fire Retirement System for accidental and performance of duty disability retirement benefits. Ultimately, respondent Comptroller denied petitioner’s applications, prompting petitioner to commence this proceeding pursuant to CPLR article 78 to challenge that determination.
Simply stated, the competing expert medical opinions adduced at petitioner’s hearing presented nothing more than a conflict in the evidence for the Comptroller to resolve (see, Matter of Tucker v McCall, 262 AD2d 916, 917). The Comptroller having elected to credit the testimony offered by the Retirement System’s expert, we find that the underlying determination is supported by substantial evidence.
Spain, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.